CAMMACK, Chief Justice'.
This is an appeal from a judgment giving the appellee a prior lien in the amount of $347.20 on the assets of Cross-Morris Coal Company by virtue of KRS 376.150-376.190. The appellants contend that their pre-existing mortgage upon the personal property of Cross-Morris Coal Company should be superior to the appellee’s lien. The appellants’ claim was for $1600. The appeal was granted below.
At the outset we are confronted with the question of jurisdictional amount. For any money judgment for as much as $200 and less than $500 the lower court does not have the authority to grant an appeal. KRS 21.080. An appeal can be granted by this Court only upon motion. The appel-lee’s lien was for $347.20 and that is the only amount in issue. The fact that the appellants’ inferior claim was for $1600 does not affect the appellee’s lien. This is simply an appeal from a judgmént allowing a claim for $347.20. Cox v. Higginbotham’s Adm’r, 76 S.W. 1079, 25 Ky.Law Rep. 1057.
If the appellants’.claim were declared to be superior, they would be able to satis*38fy their claim without regard to the ap-pellee’s lien. In no event could the appellants’ position be enhanced by more than $347.20. Since the amount is less than .$500, the appeal must be dismissed.
Wherefore, the appeal is dismissed.